Title: From George Washington to Moses Hatfield, 25 October 1779
From: Washington, George
To: Hatfield, Moses


        
          Sir
          Head Quarters West point 25th Octobr 1779.
        
        The Board of War in a letter of the 9th instant inform me that if two thousand dried Hides could be procured they might be immediately exchanged for Shoes at Philada and they direct, if that quantity is on hand with the Commissary near the Army, that they may be immediately sent forward to Philada. The person, sent yesterday to communicate the several matters respecting your department to me, informs, that you now have near ten thousand Hides on hand, You are therefore immediately to send two thousand to Philada to be delivered to the Board of

War—That you may take advantage of returning Waggons, you will find inclosed an order from the Qr Mr General to his deputy at Newberg and New Windsor to furnish you with the returning Waggons now, and also to permit you at all times to make use of them when going to places to which you have occasion to send Hides or Leather, if they are not previously engaged in other services—I shall depend upon your forwarding the quantity before mentioned without the least delay. I am, &.
      